Citation Nr: 0823293	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-40 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted service connection for 
PTSD and assigned a 30 percent rating, effective June 25, 
2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 30 percent 
for his service-connected PTSD.  A review of the record 
reveals that VA has outstanding obligations to notify and 
assist the veteran in developing his claim for an increase in 
the initial rating for PTSD.   

The veteran's last VA medical exam for PTSD occurred in 
October 2005.  In his December 2007 Statement in Support of 
Claim, the veteran requested a reexamination of his service-
connected PTSD, stating that it had "grown worse."  He also 
indicated that "all [his] medical records" were at the VAMC 
in Mountain Home, Tennessee.  A review of the file reveals 
only outpatient clinical records dated from February to May 
2005.  As such, a request must be made and any outstanding 
records obtained.  

Given the veteran's statement to the effect that his PTSD has 
worsened since his last VA examination, the lapse in time 
since his 2005 exam, and the suggestion that there is 
outstanding medical evidence, the actual severity of the 
veteran's service-connected disability is unclear.  Thus, the 
Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of his PTSD.  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. 
§ 4.2 (2007).  Where further evidence, or clarification of 
the evidence, is needed for proper appellate decision-making, 
a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) 
(2007).

Furthermore, the record contains a May 2005 award letter from 
the Social Security Administration (SSA) that notes that the 
veteran was entitled to monthly disability benefits beginning 
in December 2004.  There are no further records from the SSA 
contained in the claims file.  As this evidence likely 
addresses the ability of the veteran to attend to his daily 
activities, including any deficiencies due to his psychiatric 
disorder, it may be directly relevant to the claim on appeal.  
Thus, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Those SSA records that are not 
currently associated with the claims file must be requested.

As a final matter, a review of the record reveals that 
adequate notice under 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2007), 38 C.F.R. § 3.159 (2007), and relevant case law has 
not been provided.  Corrective notice must be sent.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the rating 
criteria by which his service-connected 
PTSD will be evaluated and how the 
effective date of that grant will be 
assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any of the veteran's 
outstanding clinical records dated from 
May 2005 forward, from the Mountain Home 
VA Medical Center. 
3.  Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's 
successful claim for SSA disability 
benefits.  Any attempts to obtain these 
records which are ultimately 
unsuccessful must be documented in the 
claims folder. 

4.  Upon receipt of the above-requested 
records, schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary, to include 
consideration of a social and industrial 
field survey, must be conducted and the 
results reported in detail.  
 
The examiner is requested to:  (a) 
determine all current manifestations 
associated with the veteran's service-
connected PTSD and to comment on their 
severity; and (b) specifically address 
the degree of social and occupational 
impairment caused by the veteran's PTSD.  
The examiner should comment on the 
effect, if any, that the veteran's PTSD 
has on his employability.   A current 
Global Assessment of Functioning (GAF) 
scale score should be provided.

5.  Thereafter, readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The veteran need take no further action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
